Order entered November 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-21-00342-CV

                      IN RE BRYAN MARK RIGG, Relator

           Original Proceeding from the 301st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-15-11173

                                    ORDER
                Before Justices Myers, Partida-Kipness, and Carlyle

      Before the Court is relator’s petition for writ of mandamus complaining of

the trial court’s order of enforcement by contempt. Real party in interest and

respondent are requested to file a response, if any, within THIRTY DAYS of the

date of this order.


                                            /s/   ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE